MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reopen removal proceedings.
Petitioner’s motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
The BIA did not abuse its discretion in denying petitioner’s fifth motion to reopen as numerically barred. See 8 C.F.R. § 1003.2(c)(2) (stating numerical limits on motions to reopen); Iturribarria v. INS, 321 F.3d 889, 895-96 (9th Cir.2003).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance *668of the mandate. The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.